Title: To George Washington from Rufus Putnam, 15 July 1789
From: Putnam, Rufus
To: Washington, George



Sir
New york July 15th 1789

It is now almost two years Sence the object which I have ben So long in pursuit of has ben obtaind I mean the purchase of lands between the ohio and Lake Erie, and it is eighteen months Sence I led the first Settlers into that quarter. I am now on my way to Massachusetts in order to dispose of my property there, and remove my family to Muskingum.
By the death of General Varnum, there is a vacancy of one of the Judges in the Teritory; and I have to request that if consistent with the public good I may recive an appointment to that office.
it may be an objection with Some that I never Studied law as a Science; but when it is considered that the right of property in that country is very Simple, that the business at present is more of a Legislative than of an executive kind, and that during my day the number of Great Law qustions if any, will be very few, perhaps the objection will bear little weight: however I Shall rest perfectly Satisfied in your decision—but Should it be against Such appointment I have one more request to make, which is the office of Surveyor for the United States—Sence the peace took place untill I Set out for Muskingum as before Stated I had the office of Surveyor in Massachusetts in respect to their land in the Province of Main and in what maner I executed that business for Several years, I beg leve to refer your Exceleny (if you please to enquire) to Mr Strong, Mr Dalton and other Gentalmen now in Congress from that state.
I have only to add my earnest wish for your better health, that I leave town to morrow for Rutland in Massachusetts, and expect to be in Town again in a few weeks: that the first mentioned appointment would be my choise, but either of them will

be recived with gratitude by your Excellencys most obedient humble Servant

Rufus Putnam

